DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/257,397 filed on 31 December 2020.

Claim Objections
Claims 17-20 are objected to because of the following informalities:  Claims 17-20 appear to be dependent on Claim 15 or one of its dependents; and not claims 1-3; and will be treated as such for this examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the explosive charge”, “the shot”, “the case”.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid separator disk (4) in claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE4016826 to Mayer in view of US Patent 4,103,621 issued to Fackler.
Regarding Claims 1-2, 4-5, 13, Mayer discloses an intermediate part designed to be placed in the case of a cartridge (see figures), so as to separate the explosive charge from the shot (4), said intermediate part comprising:
a cylindrical sleeve of outside diameter adapted to being slidably inserted into the case of the cartridge (fig.3, element 1, see claim 1);
said sleeve having a front portion that has an open end suitable for containing shot (fig.3, element 4) and a rear portion (see fig.3),
a cylindrical wad made of felt (fig.3, element 2, see first paragraph of page 3),
at least 99% by weight of said intermediate part being constituted by biodegradable/decomposable materials (see claims 1-2 defining cardboard).
Mayer fails to specifically disclose the arrangement where the sleeve contains the wad in the rear portion, where the rear face of the wad is flush with the end of the rear portion.  Mayer discloses a design in which the wad is flush with the bottom face of the shot cup or sleeve.
Fackler teaches a shotgun shell sleeve (fig.3, 18) for holding shot in which the wad (element 27 though not labeled in fig.3) is within the shot cup and flush with the rear portion of the shot cup (sleeve).
Both designs of placement of the wad are for the old and well-known purpose of damping the recoil forces on the shot and regulating internal ballistics.  It would have been obvious to one having ordinary skill to utilize the teaching of Fackler in the design of Mayer and incorporate the wad into the sleeve instead of under the sleeve as an 
Regarding Claims 3, 14, the combination of Mayer and Fackler disclose the intermediate part of claim 1, but fail to specifically disclose the dimensions as claimed.  Mayer discloses “thin flat cardboard” in page 2 paragraph 11.  However, it would have been obvious to create the sleeve within the size range claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (In re Aller, 105 USPQ 233).
Regarding Claims 6-7, the combination of Mayer and Fackler disclose the intermediate part of claim 5, but fail to specifically disclose exactly how the wad is formed.  Mayer discloses the wad is made of felt, and appears to be of a single piece of felt.  It would have been obvious to one having ordinary skill to utilize a binder with the felt fibers to ensure the felt maintains structural integrity.
Regarding Claim 8, please see fig.3 of Fackler with the wad inside the sleeve for a friction fit, also see page 3 paragraph 1 of Mayer for a teaching of using adhesive.
Regarding Claim 9, please see Mayer figure 3 element 3, and page 3 paragraph 2 for the dish and end-wall.
Regarding Claim 10
Regarding Claim 11, Please see Mayer page 3 paragraphs 1-2 for adhesive bonding.  The combination of Mayer and Fackler fail to specifically disclose the dimensions as claimed.  Mayer discloses “thin flat cardboard” in page 2 paragraph 11.  However, it would have been obvious to create the sleeve within the size range claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (In re Aller, 105 USPQ 233).
Regarding Claim 12, Please see Figures 1-2 of Mayer for slits, please see Fackler fig.2 element 29 for slits.
Regarding Claim 15, the combination of Mayer and Fackler disclose the intermediate part of claim 1.  Mayer does not specifically show the entire cartridge, and shows the wad, sleeve, and shot. For the cartridge and all claimed limitations of the cartridge, please see Fackler Fig.1.
Regarding Claim 16, the combination of Mayer and Fackler disclose the cartridge of claim 15 with the intermediate part being made of materials suitable for being degraded or decomposing with the natural environment in less than 25 days. (Since Mayer discloses cardboard, and the instant application claims cardboard, the 25 day limitation is considered to be met as well since it is the same material as the instant application).
Regarding Claims 17, 20, the combination of Mayer and Fackler disclose the cartridge, but fail to specifically disclose the dimensions as claimed.  Mayer discloses “thin flat cardboard” in page 2 paragraph 11.  However, it would have been obvious to create the sleeve within the size range claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (In re Aller, 105 USPQ 233).
Regarding Claims 18-19, the combination of Mayer and Fackler disclose the cartridge of claim 15, where at least 95% of the wad is formed by biodegradable materials, decomposable natural materials, or a combination thereof (since Mayer .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641